To: Court Of Appeals

From:


Maryann Castro
                                                                                                  C^3

Pro Se-Appellant                                                                                        -.:




1501 Olive                                                                                        ot    .. - ..
                                                                                    ->*           —     z^-J
Jourdanton Texas                                                                  . C^
                                                                                                  -o    —     • .-

                                                                                    r   -         =*        --
Court Of Appeals Number-04-14-00785                                                         7^—   —

Trial Court Case Number-2011-CI-15957

Honorable Judge LittleJohn

                           Notice of Motion forEmergency Maintence Support

Here comes Appellant Maryann Castro asking for the court to grant her Emergency Maintence
Support, due to disabled spouse in the thirty year marriage and the Fraud over value Community
using a Comparative Market Analysis-Opinion of Realtor it states not to be used as an Appraisal and it
was. Mistake Of Counsel. Appellant Maryann Castro has a Certified Appraisal showing value of $
220,000.

Attorney Joseph Appelt, Appellee Manuel Castro, Non-Spouse mistress Christina Pacheco, Appellee
sister Leila Silva took part in fraud over value Community .Appellee Manuel Castro hid from the Court
on Oct 30,2013 Mortgage was not and has not been getting paid when the Agreement or Final Divorce
was signed on 10/30/2013 And Appellee Manuel Castro was in Active Bankruptcy.

Appellant Maryann Castro is praying the Court to award her Emergency Maintence Support until
Appeals Court can apply Justice on case.

Maintence support emergency is needed for Appellant Maryann Castro is disabled and showed the
court her social security 866.00 disability.

Appellant Maryann Castro Prays for the Court to award her, Emergency Maintence Support, the
mortgage is 1600 Appellant Maryann Castro has shown cause. See copy

Community 1501 Olive was not being paid and was in foreclosure, Jan 6,2015, Appellant Maryann
Castro has secured the martial property BSI Mortgage is $1600,Appellee Manuel Castro owes a
balance. Seecopy of SSZC "J-£ >C f^g Kft m.' IU) Cctti. StC ,£ OSZ.
Respectfully       "^+*^» prt^A CCv<US MfA^U^ .
Maryann Castro Pro Se